DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-14 are current in the application.  Claims 1-14 are currently under examination. 
Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 14, 2019 was filed on the mailing date of the application on August 14, 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on June 11, 2020 was filed after the mailing date of the application on August 14, 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ejigu et al (US 2012/0108317 A1) in view of Czajka et al (US 2017/0050854 A1).
Regarding the method of claim 1, Ejigu et al teaches that immersion of graphite into a very low temperature liquid, e.g. liquid nitrogen, will form pre-expanded graphite  (para. 0073) which can be further processed to form graphene (Abstract, para. 0076).
Ejigu et al does not teach sonicating the pre-expanded graphite to form graphene.  
In the same field of endeavor (manufacturing graphene from graphite) Czajka et al teaches a method of manufacturing graphene, the method comprising placing expanded graphene into nitrogen (para. 0012, 0015, 0068), heating the expanded graphene,  and then sonicating the reduced expanded graphite in a liquid carrier (e.g. a non-polar solvent) to produce graphene (para. 0024-0026, 0094-0106) Czajka et al teaches that the ultrasonication significantly enhances separation of the graphene layers. (para. 0097)  The amount of ultrasonic energy to be applied (time and frequency) is a result-effective variable which affects the size and/or dimensions of the produced graphene (para. 0098), and it would be obvious to one of ordinary skill in the art to adjust frequency, time, and power of the ultrasonication treatment to produce desired results (i.e. wherein the ultrasonic energy applied to the mixture satisfies Equation 1 below: [Equation 1] 5290X + 35000 < Y < -3360X + 117310 wherein X represents the weight percentage of expanded graphite (%) expressed by the weight of expanded graphite (g)/[the weight of liquid nitrogen (g) + the weight of expanded  
    PNG
    media_image1.png
    19
    198
    media_image1.png
    Greyscale
 Y represents the total energy of ultrasonic waves applied to a mixture, and a unit thereof is J.)  
Therefore, it would have been obvious, to one of ordinary skill in the art at the time of filing, to apply the ultrasonication treatment of Czajka et al directly to the graphite immersed in liquid nitrogen taught by Ejigu et al, as this would significantly enhance separation of the graphene layers. (para. 0097) 
Regarding claim 2, the amount of ultrasonic energy to be applied (time and frequency) is a result-effective variable which affects the size and/or dimensions of the produced graphene (para. 0098), and it would be obvious to one of ordinary skill in the art to adjust frequency, time, and power of the ultrasonication treatment to produce desired results (i.e. wherein X is 0.5 to 9 % by weight).  
Regarding claim 3 the amount of ultrasonic energy to be applied (time and frequency) is a result-effective variable which affects the size and/or dimensions of the produced graphene (para. 
Regarding claim 4 the amount of ultrasonic energy to be applied (time and frequency) is a result-effective variable which affects the size and/or dimensions of the produced graphene (para. 0098), and it would be obvious to one of ordinary skill in the art to adjust frequency, time, and power of the ultrasonication treatment to produce desired results (i.e. wherein the volume of the liquid nitrogen satisfies Equation 2 below: [Equation 2] Vn/Vu < 5 wherein Vn represents the volume of liquid nitrogen in the mixture, and Vu represents the volume of an ultrasonic probe for applying ultrasonic energy.  
Regarding claim 10, Czajka teaches a method further comprising a step of separating liquid carrier/solvent from manufactured graphene.  (para. 0167)  
Regarding claim 11,  Ejigu et al teaches an apparatus for immersion of graphite into a very low temperature liquid, e.g. liquid nitrogen, to form pre-expanded graphite  (para. 0073) which can be further processed to form graphene (Abstract, para. 0076).
Ejigu et al does not teach sonicating the pre-expanded graphite to form graphene.  
In the same field of endeavor (manufacturing graphene from graphite) Czajka et al teaches a apparatus for manufacturing graphene, the apparatus comprising an ultrasonicator for sonicating the reduced expanded graphite in a liquid carrier (e.g. a non-polar solvent) to produce graphene (para. 0024-0026, 0094-0106) Czajka et al teaches that the ultrasonication significantly enhances separation of the graphene layers. (para. 0097)  The amount of ultrasonic energy to be applied (time and frequency) is a result-effective variable which affects the size and/or dimensions of the produced graphene (para. 0098), and it would be obvious to one of ordinary skill in the art to adjust frequency, time, and power of the ultrasonication treatment to produce desired results (i.e. wherein the ultrasonic energy applied to the mixture satisfies Equation 1 below: [Equation 1] 5290X + 35000 < Y < -3360X + 117310 wherein X represents the weight percentage of expanded graphite (%) expressed by the weight of expanded 
    PNG
    media_image1.png
    19
    198
    media_image1.png
    Greyscale
 Y represents the total energy of ultrasonic waves applied to a mixture, and a unit thereof is J.)  
Therefore, it would have been obvious, to one of ordinary skill in the art at the time of filing, to combine the ultrasonication treatment of Czajka et al with the apparatus to immerse graphite in liquid nitrogen taught by Ejigu et al, as this would significantly enhance separation of the graphene layers. (para. 0097) 
Regarding claim 12, the amount of ultrasonic energy to be applied (time and frequency) is a result-effective variable which affects the size and/or dimensions of the produced graphene (para. 0098), and it would be obvious to one of ordinary skill in the art to adjust frequency, time, and power of the ultrasonication treatment apparatus to produce desired results (i.e. wherein X is 0.5 to 9 % by weight).  
Regarding claim 13 the amount of ultrasonic energy to be applied (time and frequency) is a result-effective variable which affects the size and/or dimensions of the produced graphene (para. 0098), and it would be obvious to one of ordinary skill in the art to adjust frequency, time, and power of the ultrasonication treatment apparatus to produce desired results (i.e. wherein Y is 40,000 to 120,000 J).  
Regarding claim 14 the amount of ultrasonic energy to be applied (time and frequency) is a result-effective variable which affects the size and/or dimensions of the produced graphene (para. 0098), and it would be obvious to one of ordinary skill in the art to adjust frequency, time, and power of the ultrasonication treatment to produce desired results (i.e. wherein the volume of the liquid nitrogen satisfies Equation 2 below: [Equation 2] Vn/Vu < 5 wherein Vn represents the volume of liquid nitrogen in the mixture, and Vu represents the volume of an ultrasonic probe for applying ultrasonic energy.  
Claims 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ejigu et al (US 2012/0108317 A1) in view of Czajka et al (US 2017/0050854 A1) as applied to claim 1 above, and further in view of Prud’Homme et al (US 2007/0092432 A1).
Regarding claims 5 and 7, Ejigu et al and Czajka et al are applied as above.
Neither Ejigu et al nor Czajka et al explicitly teach wherein the expanded graphite is manufactured through a step of chemically expanding graphite by mixing graphite with a sulfur or nitrogen compound [claim 5] or wherein the step of chemically expanding the graphite comprises a first stirring step of adding graphite to a mixed liquid of sulfuric acid and nitric acid and stirring the same such that the mixed liquid penetrates between layers of the graphite, thereby forming a mixture; and a second stirring step of adding an oxidizer to the mixture and mixing the same such that a surface of the graphite is oxidized. [claim 7] 
In the same field of endeavor (manufacturing graphene) Prud’Homme et al teaches that it is common practice to produce partially exfoliated graphite by intercalating graphite with sulfuric acid in the presence of nitric acid to yield expanded graphitic material (para. 0045, 0068, 0100). 
Therefore, it would have been obvious, to one of ordinary skill in the art at the time of filing, to  modify the method of Ejigu et al and Czajka et al by starting with expanded graphite made by the common practice of intercalating graphite with sulfuric acid in the presence of nitric acid, as taught by Prud’Homme et al. 
Regarding claims 6 and 8, Prud’Homme et al teaches . (Original) The method according to claim 5, wherein the expanded graphite is manufactured by additionally performing a step of physically expanding the chemically expanded graphite by applying energy to the chemically expanded graphite [claim 6], e.g. wherein the step of physically expanding the chemically expanded graphite is performed by at least one of a plasma process, a microwave process, and a rapid thermal annealing (RTA) 
Regarding claim 9, Prud’Homme et al teaches wherein the expanded graphite is additionally subjected to a washing and drying process.  (para. 0100)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20120107593 A1 (high yield preparation of graphene oxide membranes).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN M RAPHAEL whose telephone number is (571)270-5991. The examiner can normally be reached Monday 1:00 pm-5:00 pm, Tuesday 12 pm-4 pm, and Wednesday-Friday, 1:00 pm -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

COLLEEN M. RAPHAEL
Examiner
Art Unit 1794



/COLLEEN M RAPHAEL/Examiner, Art Unit 1794